                                                          - ---- r-- ,_-: _- �- - - -   :- - -
      Case: 1:16-cr-00258-DCN Doc #: 94 Filed: 05/26/20 1 of 5. PageID #: 1142




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA                            case# 1:16-cr-00258-DCN(l)
          v.
    DELAT::ifTE L. LUNN                             USM# 64243 -060



                       MOTION TO MODIFY SENTENCE IN
                ACCORDINANCE WITH U.S.C. § 3582 (c)(1)(b)
                                    AND
               MOTION TO CORRECT A CLERICAL MISTAKE IN THE
                   ORDER OF JUDGEMENT AND COMMITMENT IN
                   ACCORDANCE WITH RULE 36 OF F.R.C.P.



                               JURISDICTION

This Court has Jurisdiction pursuant to 18 U.S.C. § 3582(�)(1)(b)
and Rule 36 of F.R.C.P.

Now comes into court Delante L. Lunn (Pro'se) that ask this court
to grant his motion for the following reason(s).

                                      1.
Mr. Lunn was sentenced on June 13, 2018 for count 1 in violation
of 21:841(a)(1) and (b)(1)(c) Distribution of heroin and fentanyl,
count 2 and 4 21:843(b) use of a communication facility to facilitate
act constituting a felony and cou;t 5 21:841(a)(1) and (b)(1)(c)
Distribution of heroin. (see Judgement in criminal case page 1).
Mr. Lunn was sentenced to 300 months. Ambiguity exist in the sentence
for count 2,4, and 5 because the sentence cannot be ascertain from
the language at sentencing. However the Judgement reflect that Mr.
Lunn was sentenced to 300 months for count 1 300 months for counts 2
and 4 and count 5 terms to run concurrent. (see Judgement page 2

                                     [1]
Case: 1:16-cr-00258-DCN Doc #: 94 Filed: 05/26/20 2 of 5. PageID #: 1143
Case: 1:16-cr-00258-DCN Doc #: 94 Filed: 05/26/20 3 of 5. PageID #: 1144
Case: 1:16-cr-00258-DCN Doc #: 94 Filed: 05/26/20 4 of 5. PageID #: 1145
Case: 1:16-cr-00258-DCN Doc #: 94 Filed: 05/26/20 5 of 5. PageID #: 1146
